Name: 89/18/EEC: Commission Decision of 22 December 1988 concerning the conditions of importation from third countries of fresh meat for purposes other than human consumption
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  animal product;  trade;  agri-foodstuffs
 Date Published: 1989-01-11

 Avis juridique important|31989D001889/18/EEC: Commission Decision of 22 December 1988 concerning the conditions of importation from third countries of fresh meat for purposes other than human consumption Official Journal L 008 , 11/01/1989 P. 0017 - 0018 Finnish special edition: Chapter 3 Volume 28 P. 0104 Swedish special edition: Chapter 3 Volume 28 P. 0104 *****COMMISSION DECISION of 22 December 1988 concerning the conditions of importation from third countries of fresh meat for purposes other than human consumption (89/18/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and fresh meat from third countries (1) as last amended by Directive 88/289/EEC (2), in particular Article 3 and 16 thereof; Whereas the importation from third countries of fresh meat intended for other purposes than human consumption in particular for the production of pet food can be carried out on conditions different from those valid for meat intended for human consumption, in particular as far as the guarantees required concern the public health; Whereas it is necessary to lay down measures to ensure that, on importation, this fresh meat is subjected to controls to ensure that it is only used its intended purpose. Whereas the present Decision does not affect the animal health conditions for the importation of fresh meat in the Community established elsewhere; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States authorizing the import of fresh meat for uses other than human consumption, whilst respecting the animal health conditions established elsewhere, shall ensure that authorization can only be given to processing establishments registered for this purpose by the Member States. Member States shall immediately inform the Commission and the other Member States of the registration and the name and address of the local veterinarian or competent authority in charge of these establishments. For the purpose of the present Decision processing establishment means establishment processing fresh meat in products not intended for human consumption. 2. In all the cases, the authorization can only be given to a registered processing establishment under continuous veterinary supervision or supervision by the competent authority and on condition that a guarantee is provided that the raw material will be used only for the specified purpose and that it will not leave the establishment in its original state, except in the necessity where it is consigned to a rendering plant under the control of an official veterinarian or competent authority. In addition the following minimum conditions shall be met: (a) On dispatch to Community territory, the raw material shall be enclosed in sealed containers. The cartons, the containers and the accompanying documents must be clearly visibly marked: 'not for human consumption'. The containers and the accompanying documents shall bear the name and address of the consignee, and indicate the nature of the material. (b) The raw material shall be transported from the point of arrival in Community territory in containers or means of transport which are sealed to the registered establishment and under continuous supervision of the veterinary or competent authority. However, in case of necessity, the raw material may be consigned temporarily to a cold store which is registered for the purpose and is under continuous supervision of the veterinary or competent authority provided the above conditions are met. (c) On arrival in the territory of the Member State of destination and before dispatch of the raw material to the registered processing establishment, notification of intending dispatch shall be made as quickly as possible to the local official veterinarian or competent authority. (d) Record shall be kept of quantity of the raw material, during manufacture, in such a way as to ensure that the material has actually been used for the intended purpose. Article 2 The footnotes 1 and 2 in the Annex to Commission Decision 89/15/EEC (3) are replaced by the following footnotes: (1) The import of bovines and bovine meat destined for human consumption are suspended from 1 January 1989 with the exception of bovines for reproduction. (2) The import of bovines and bovine meat destined for human consumption are suspended from 1 January 1989. Article 3 The present Decision is applicable from 1 January 1989. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 124, 18. 5. 1988, p. 31. (3) See page 11 of this Official Journal.